Title: From George Washington to the U.S. Senate and House of Representatives, 3 December 1794
From: Washington, George
To: United States Senate and House of Representatives


        
          United States, Decem: 3d 1794.
          Gentlemen of the Senate, and of the House of Representatives.
        
        I transmit to you an official statement of the expenditure, to the 30th of September last, from the sums heretofore granted to defray the Contingent Expenses of Government, by Acts passed the 26th day of March 1790—and the 9th of June 1794.
        
          Go: Washington
        
      